DETAILED ACTION

In view of the appeal brief filed on 12/04/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) request reinstatement of the appeal. 
If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits ( 37 CFR 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 CFR 1.193(b)(2).


Claim Objections
Claim 20 is objected to because of the following informalities:  

Referring to claim 20, the limitation “wherein the at least one feature comprises at least one compliant feature” is indefinite. It is not clear term “at least one feature refers to cable, conductor, or circuit board”

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, 12, and 15, the terms “an attachment area” is indefinite. The claim says “at an attachment area” but it is not clear what an attachment area is. The attachment area is a part of cable, conductor, shield, circuit board, or something else. Therefore, the term “an attachment area” is indefinite.

Referring to claims 2-8, 10-11, 13-14, 16-20, claims 2-8, 10-11, 13-14, 16-20 are rejected by the same reason as applied to claim 1, 12, or 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18-20 are ejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Referring to claims 18-20, the limitation “the electrical cable of claim 15 and the circuit board, wherein the exposed portion of the inner conductor of each insulated conductor is attached to the corresponding contact pad of the circuit board at the attachment area” is as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
The claim 18 depends on claim 15 and claim 15 is limited to only boundary of the electrical cable; while claim 18 is an electrical cable assembly comprising the structure of electrical cable and the structure of the circuit board; therefore, claim 18 goes beyond the boundary of the claim 15 and destroys the boundary set by the claim 15; therefore, claims 18 is as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Similar reason applied to claims 19-20.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow et al. (US4375379, hereinafter Luetzow) in view of Nakamura et al. (US20110042140, hereinafter Nakamura), and additionally in view of Alden, III et al.(US 8,840,432) .
Referring to claim 1, Luetzow discloses an electrical cable (10, figures 3-4 of Tanaka) comprising 
a plurality of substantially parallel insulated conductors (22a-22e) extending along a length direction of the cable (a length of cable 20) and, 
each insulated conductor (22a-22e with circular coating of 24 or 25 around each conductor) comprising an electrically conductive inner 5conductor  (22a)  covered with an insulating layer  (circular coating of 24 or 25 around each conductor), the insulating layer of at least one insulated conductor in the plurality of insulated conductors  being separated from the insulating layer of at least one other insulated conductor in the plurality of insulated conductors (coating of 24 or 25 around 22a is separated from coating of 24 or 25 around 22e ), such that when the electrical cable (10)  is laid flat defining opposing major top and bottom sides of the cable (a top and a bottom sides of  cable 10), for at least one insulated conductor in the plurality of insulated conductors, a longer first portion of the inner conductor of the at least one insulated conductor is exposed on the top side of the cable (a longer exposed first portion one of the conductor on top at numerical 22 in figure 1D), and a shorter second portion of the inner conductor of the at least one insulated conductor is exposed on the bottom side of the cable (a shorter exposed second portion one of the conductor on bottom at numerical 22 in figure 1D), the longer first portion at least 10partially overlapping the shorter second portion (the longer exposed portion one of the conductor at least 10partially overlapping the shorter second portion). 

Luetzow fails to disclose an electrically conductive shield substantially co-extensive with the plurality of substantially parallel insulated conductors in the fig 1D.
Additionally failing to disclose wherein the electrical cable is adapted to mate with a circuit board comprising a plurality of contact pads disposed on a major surface of the circuit board such that when the longer first portion of the inner conductor of each of the at least one insulated conductor is attached to a corresponding contact pad of the circuit board at an attachment area, the electrically conductive shield at least partially shields the attachment area.
Luetzow in another embodiment discloses an electrically conductive shield substantially co-extensive with plurality of substantially parallel insulated conductors (see shield having 38 and 44 around conductors 22 figure 3a and 3D).
It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Luetzow to have metallic shield as taught by Luetzow around insulated conductors of Luetzow because  column 2, lines 51-55 of Luetzow states, “A further object of the present invention is to provide a flexible wire circuit having a consistent distributed capacitance for each unit of length by providing a metallic shield on one or both sides of the flexible wire cable.”.
Nakamura discloses wherein the electrical cable (3, figure 4 or figure 11) is adapted to mate with a circuit board  comprising a plurality of contact pads  disposed on a major surface of the circuit board such that when the exposed portion of the inner conductor of each insulated conductor (exposed portion of 31 can be used  to connect to contact pads of circuit board 11 shown in figure 6; the product is what it is, not how it’s been used because same product can be connected different ways, therefore, do not get any patentable weight) is attached to a corresponding contact pad of the circuit board at an attachment area (an attachment area is area of inner conductor next to exposed portion of 31 between 111 and 113 OR an attachment area is area of exposed portion of 31), unremoved portions of the electrically conductive shield at least partially shields the attachment area (33 at least partially shield the attachment area ). Stating this allows for the connection parts can be formed easily and a cost reduction can be realized(para 0050).
 Additionally, Alden, III et al. discloses that electrical wires mounted on circuit boards can experience cross talk where the electrical wires are mounted to contact pads on the circuit board(col 1, lines 5-30),  Ground shields are used on the circuit board to isolate wires where they are attached to the mounting pads to prevent cross talk between the attached wires(fig 1, 70). 

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Luetzow to have  the electrical cable adapted to mate with a circuit board  comprising a plurality of contact pads  disposed on a major surface of the circuit board such that when the exposed portion of the inner conductor of each insulated conductor to have attachment area with shielding and an electrically conductive shield that is substantially co-extensive with the plurality of substantially parallel insulated conductors, as shown by Nakamura,  so as to prevent cross talk between the wires where they are attached to the mounting pads of the circuit board as taught by Alden, III et al. and additionally, as taught by Nakamura, because this type of arrangement provides predetermined exposed area of the cable shield to easily connect the shield and saves time to connect to the shield to the electrode of the circuit board, an/or increase strength of cable at the end of cable and/or the shield covering the conductors used for grounding to protect conductors against shock or fire.  The purpose of the grounding is to give excess electrical charges a safe place to go, helps those positive charges get to the ground in a safe, direct and controlled way, where they can be discharged without the risk of electrical shock or fire; Paragraph 0050 of Nakamura states, “According to the third modification, the cable fixing member 5d can be processed at a time to expose the center conductor 31 and the outer conductor 33 of each cable 3. 

 
Referring to claim 2, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 1, but fails to disclose wherein the shorter second portion has a length less than 0.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the shorter second portion has a length less than 0.5 mm in because minimizing length of shorter portion  increases insulation and shielding to the attachment area to protect against electromagnetic interference, heat, tear and wear and able to connect the shorter second portion to another circuit board or another pads different from the circuit board or pads connected to longer portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to claim 3, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 1, wherein the at least one insulated conductor (see one of 22a-22e in figure 1C-1D of Luetzow) extends along the length direction of the cable between opposite ends of the at least one insulated conductor (the length of 10 between opposite ends of one of 22a-22e) , the exposed longer first portion of the inner conductor of the at least one insulated conductor  comprising one of the ends (the longer exposed portion of 22a-22e comprising one of the end).

Referring to claim 6, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 1, wherein the exposed longer first portion (the longer exposed portion the one of 22a-22e on the top side of 10 in figure 1C-1D of Luetzow) fully overlaps the exposed shorter second portion (the shorter exposed portion of one of 22a-22e on the bottom side of 10 n figure 1C-1D of Luetzow).

Referring to claim 7, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 1, wherein the at least one insulated conductor extends along the length direction of the cable  between a first end of the at least one insulated conductor at a same first end of the cable   and an opposite second end of the at least one insulated conductor at a same opposite second end of the cable (see opposite end of the one of 22a-22e along opposite ends of the cable 10 in figure 1C-1D of Luetzow)  .

Referring to claim 8, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 7, the exposed longer first portion of the inner conductor of the at least one insulated conductor comprising the first end of the insulated conductor (the longer exposed portion of 22a-22e at first end of cable 10 in figure 1C-1D of Luetzow).

Referring to claim 10, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 19, wherein at least 70% of a periphery of each insulated conductor (each of 22) is encompassed by the electrically conductive shield (38 in figure 1C of Luetzow in view of figure 3a of Luetzow).

Referring to claim 11, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 10, wherein each insulated conductor (each of 22) is surrounded by  the electrically conductive shield (38 in figure 1C of Luetzow in view of figure 3a of Luetzow).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow in view of Nakamura and further in view of Alden, III et al. as applied to claim 1, and further in view of Saen et al. (US4873411, hereinafter Saen).

Referring to claim 4, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 1, but explicitly do not disclose wherein the exposed longer first portion of the inner conductor of the at least one insulated conductor is at least 0.5 mm long.

Saen discloses wherein the exposed longer first portion of the inner conductor of the at least one insulated conductor is at least 0.5 mm long (the exposed surface of 11 in figure 5 is 5 mm in length; column 3, lines 40-45 of Sean states, “More specifically, a portion of its insulator 12  is removed to expose the conductors 11. The conductor-exposed portion is preferably 5 mm in length”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Tanaka in view of Luetzow in view of Nakamura to have a length as taught by Saen into the exposed longer portion of Luetzow in view of Nakamura  in order to maximize contact area between the exposed longer first portion and the mating conductor to improve connection reliability; and last paragraph of Sean states, “connections in the signal transmission path of a computer and electronic circuits in an automobile can greatly reduce connection failures.”.

Referring to claim 5, Luetzow in view of Nakamura and further in view of Alden, III et al. disclose the electrical cable of claim 1, but explicitly do not disclose wherein the exposed longer first portion of the inner conductor of the at least one insulated conductor is at least 1 mm long.

Saen discloses wherein the exposed longer first portion of the inner conductor of the at least one insulated conductor is at least 1 mm long (the exposed surface of 11 in figure 5 is 5 mm in length; column 3, lines 40-45 of Sean states, “More specifically, a portion of its insulator 12  is removed to expose the conductors 11. The conductor-exposed portion is preferably 5 mm in length”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Luetzow in view of Nakamura to have a length as taught by Saen into the exposed longer portion of Luetzow in view of Nakamura  in order to maximize contact area between the exposed longer first portion and the mating conductor to improve connection reliability; and last paragraph of Sean states, “connections in the signal transmission path of a computer and electronic circuits in an automobile can greatly reduce connection failures.”.


Claims 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US20110042140, hereinafter Nakamura) and Tanaka et al. (US20020084088, hereinafter Tanaka).

Referring to claim 12, Nakamura discloses an electrical cable (20, figures 4-6) comprising 
a plurality of substantially parallel insulated conductors (31-32) extending along a length direction of the cable (a length of cable 3), 
each insulated conductor (each of 31) comprising an electrically conductive inner 5conductor (31) covered with an insulating layer (32), 
such that when the electrical cable (3) is laid flat defining opposing major top and bottom sides of the cable (see figure 4, herein connecting surface to electrodes 41 and 43 is a top surface), 
for each insulated conductor, portions of the insulating layer and the conductive shield are removed from the top side of the cable to expose a portion of the inner conductor of the insulated conductor (an exposed end portion of 31 in figure 4) , such that from a top plan view, an average lateral width of the exposed portion of the inner conductor (a lateral width of the exposed end portion of 31 in figure 4 )  is less than an average lateral width of the inner conductor (an average lateral width of the inner conductor), 
the electrical cable (3, figure 4) is adapted to mate with a circuit board  comprising a plurality of contact pads  disposed on a major surface of the circuit board such that when the exposed portion of the inner conductor of each insulated conductor (exposed portion of 31 can be used  to connect to contact pads of circuit board 11 shown in figure 6; the product is what it is, not how it’s been used because same product can be connected different ways, therefore, do not get any patentable weight) is attached to a corresponding contact pad of the circuit board at an attachment area (an attachment area is area of inner conductor next to exposed portion of 31 or an attachment area is area of exposed portion of 31), unremoved portions of the electrically conductive shield at least partially shields the attachment area (33 at least partially shield the attachment area ).

Nakamura fails to disclose the exposed portion of the inner conductor comprising a first end of the inner conductor on a same first end of the cable;
at least 70% of a periphery of each insulated conductor encompassed by a substantially co-extensive electrically conductive shield.
Nakamura discloses the exposed portion of the inner conductor comprising a first end of the inner conductor on a same first end of the cable (see figure 11 exposed portion of 31 comprising first end on a same first end of the cable 3 ). 
It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Tanaka to have end of the conductor exposed portions extend to the cable end as taught by Nakamura because by extending end of the exposed portion of conductor to the cable end provides larger surface area to connect to larger pads of electronic components which strengthen connection between pads and conductors of the cable and able increase current capacity by having larger contact area. It is well known in the art that cable end having exposed conductor portion used for easy and fast connection with other components.

Tanaka discloses at least 70% of a periphery of each insulated conductor (at least 70% of periphery of each of 21) encompassed by a substantially co-extensive electrically conductive shield (23 in figure 3 of Tanaka), such that when the electrical cable (20) is laid flat defining opposing major top and bottom sides of the cable (a top and a bottom sides of the flat cable 20; paragraph 0024 of Tanaka sates, “20 denotes a flat-type shielded cable …. cable 20 comprises a plurality of signal wires 21 …. a shielding layer 23 covering an outer periphery of these wires 21…. an insulating sheath 24 covering an outer periphery of this shielding layer 23. The signal wire 21 comprises a conductor 21a, and an insulating covering member 21b covering an outer periphery of this conductor 21a”).
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Tanaka to have one conductor shield covering each of the insulated conductor as taught by Tanaka because this arrangement provides a single shield for all conductors therefore requires only one connection for grounding or to fed intercepted noises by the shield and/or to save money by reducing material and/or manufacturing steps; paragraph 0006 of Tanaka states, “external noises are intercepted by the shielding layer 13”.

Referring to claim 15, Nakamura discloses an electrical cable (20, figures 4-6) comprising 
a plurality of substantially parallel insulated conductors (31-32) extending along a length direction of the cable (a length of cable 3), 
each insulated conductor (each of 31) comprising an electrically conductive inner 5conductor (31) co-extensive and covered with an insulating layer (32), 
such that when the electrical cable (3) is laid flat defining opposing major top and bottom sides of the cable (see figure 4, herein connecting surface to electrodes 41 and 43 is a top surface), 
for each insulated conductor, portions of the insulating layer and the conductive shield are removed from the top side of the cable to expose a portion of the inner conductor of the insulated conductor (an exposed end portion of 31 in figure 4) , such that from a top plan view, an average lateral width of the exposed portion of the inner conductor (a lateral width of the exposed end portion of 31 in figure 4 )  is less than an average lateral width of the inner conductor (an average lateral width of the inner conductor), 
the electrical cable (3, figure 4) is adapted to mate with a circuit board  comprising a plurality of contact pads  disposed on a major surface of the circuit board such that when the exposed portion of the inner conductor of each insulated conductor (exposed portion of 31 can be used  to connect to contact pads of circuit board 11 shown in figure 6; the product is what it is, not how it’s been used because same product can be connected different ways, therefore, do not get any patentable weight) is attached to a corresponding contact pad of the circuit board at an attachment area (an attachment area is area of inner conductor next to exposed portion of 31 or an attachment area is area of exposed portion of 31), unremoved portions of the electrically conductive shield at least partially shields the attachment area (33 at least partially shield the attachment area ).

Nakamura fails to disclose the exposed portion of the inner conductor comprising a first end of the inner conductor on a same first end of the cable;
an electrically conductive shield substantially co-extensive with and surrounding each insulated conductor. 
Nakamura discloses the exposed portion of the inner conductor comprising a first end of the inner conductor on a same first end of the cable (see figure 11 exposed portion of 31 comprising first end on a same first end of the cable 3 ). 
It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Tanaka to have end of the conductor exposed portions extend to the cable end as taught by Nakamura because by extending end of the exposed portion of conductor to the cable end provides larger surface area to connect to larger pads of electronic components which strengthen connection between pads and conductors of the cable and able increase current capacity by having larger contact area. It is well known in the art that cable end having exposed conductor portion used for easy and fast connection with other components.

Tanaka discloses an electrically conductive shield substantially co-extensive with and surrounding each insulated conductor. (23 around 21 in figure 3 of Tanaka), such that when the electrical cable (20) is laid flat defining opposing major top and bottom sides of the cable (a top and a bottom sides of the flat cable 20; paragraph 0024 of Tanaka sates, “20 denotes a flat-type shielded cable …. cable 20 comprises a plurality of signal wires 21 …. a shielding layer 23 covering an outer periphery of these wires 21…. an insulating sheath 24 covering an outer periphery of this shielding layer 23. The signal wire 21 comprises a conductor 21a, and an insulating covering member 21b covering an outer periphery of this conductor 21a”).
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Tanaka to have one conductor shield covering each of the insulated conductor as taught by Tanaka because this arrangement provides a single shield for all conductors therefore requires only one connection for grounding or to fed intercepted noises by the shield and/or to save money by reducing material and/or manufacturing steps; paragraph 0006 of Tanaka states, “external noises are intercepted by the shielding layer 13”.

Referring to claim 18, Nakamura in view of Tanaka disclose an electrical cable assembly, comprising: 
the electrical cable of claim 15 and the circuit board, wherein the exposed portion of the inner conductor of each insulated conductor is attached to the corresponding contact pad of the circuit board at the attachment area, and wherein the unremoved portions of the conductive shield at least partially shield the attachment area. (see rejection of claim 15 above discloses the claimed structure of claim 18).

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Tanaka as applied to claim 12 or 15, and further in view of Saen et al. (US4873411, hereinafter Saen).

Referring to claim 13, Nakamura in view of Tanaka disclose the electrical cable of claim 12, but explicitly do not disclose wherein the exposed portion of the inner conductor is at least 0.5 mm long.

Saen discloses wherein the exposed portion of the inner conductor is at least 0.5 mm long (the exposed surface of 11 in figure 5 is 5 mm in length; column 3, lines 40-45 of Sean states, “More specifically, a portion of its insulator 12 is removed to expose the conductors 11. The conductor-exposed portion is preferably 5 mm in length”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Nakamura in view of Tanaka to have the exposed portion length as taught by Saen as the exposed longer portion of Nakamura in view of Tanaka in order to maximize contact area between the exposed longer first portion and the mating conductor to improve connection reliability; and last paragraph of Sean states, “connections in the signal transmission path of a computer and electronic circuits in an automobile can greatly reduce connection failures.”.

Referring to claim 14, Nakamura in view of Tanaka disclose the electrical cable of claim 12, but explicitly do not disclose wherein the exposed portion of the inner conductor is at least 1 mm long.

Saen discloses wherein the exposed portion of the inner conductor is at least 1 mm long (the exposed surface of 11 in figure 5 is 5 mm in length; column 3, lines 40-45 of Sean states, “More specifically, a portion of its insulator 12 is removed to expose the conductors 11. The conductor-exposed portion is preferably 5 mm in length”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Nakamura in view of Tanaka to have the exposed portion length as taught by Saen as the exposed longer portion of Nakamura in view of Tanaka in order to maximize contact area between the exposed longer first portion and the mating conductor to improve connection reliability; and last paragraph of Sean states, “connections in the signal transmission path of a computer and electronic circuits in an automobile can greatly reduce connection failures.”.

Referring to claim 16, Nakamura in view of Tanaka disclose the electrical cable of claim 15, but explicitly do not disclose wherein the exposed portion of the inner conductor is at least 0.5 mm long.

Saen discloses wherein the exposed portion of the inner conductor is at least 0.5 mm long (the exposed surface of 11 in figure 5 is 5 mm in length; column 3, lines 40-45 of Sean states, “More specifically, a portion of its insulator 12  is removed to expose the conductors 11. The conductor-exposed portion is preferably 5 mm in length”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Nakamura in view of Tanaka to have the exposed portion length as taught by Saen as the exposed longer portion of Nakamura in view of Tanaka in order to maximize contact area between the exposed longer first portion and the mating conductor to improve connection reliability; and last paragraph of Sean states, “connections in the signal transmission path of a computer and electronic circuits in an automobile can greatly reduce connection failures.”.

Referring to claim 17, Nakamura in view of Tanaka disclose the electrical cable of claim 15, but explicitly do not disclose wherein the exposed portion of the inner conductor is at least 1 mm long.

Saen discloses wherein the exposed portion of the inner conductor is at least 1 mm long (the exposed surface of 11 in figure 5 is 5 mm in length; column 3, lines 40-45 of Sean states, “More specifically, a portion of its insulator 12  is removed to expose the conductors 11. The conductor-exposed portion is preferably 5 mm in length”).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Nakamura in view of Tanaka to have the exposed portion length as taught by Saen as the exposed longer portion of Nakamura in view of Tanaka in order to maximize contact area between the exposed longer first portion and the mating conductor to improve connection reliability; and last paragraph of Sean states, “connections in the signal transmission path of a computer and electronic circuits in an automobile can greatly reduce connection failures.”.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Tanaka as applied to the rejection of claim 18, and further in view of Muroi et al. (US20120064762, hereinafter Muroi).

Referring to claim 19, Nakamura in view of Tanaka disclose an electrical cable assembly of claim 18, but fail to disclose further comprising a frame having an upper portion disposed over the electrical cable and at least one side portion extending from the upper portion towards the circuit board and attached to the circuit board; and at least one feature disposed between the upper portion of the frame and the electrical cable, the at least one feature adapted to attach the exposed portion of the inner conductor of each insulated conductor to the corresponding contact pad of the circuit board by applying pressure to the electrical cable opposite the corresponding contact pad.

Muroi discloses a frame (160, figure 9) having an upper portion disposed over the electrical cable (upper portion of 160 on cable 110) and at least one side portion extending from the upper portion towards the circuit board and attached to the circuit board  (a side portion in the front extending from upper portion attached to board 140); and at least one feature (170; paragraph 0044 states, “the insulating material 170 is formed of the same material as that of the dielectric 114” and paragraph 0023 states, “The dielectric 114 is formed of an insulating material such as, for example, a polyethylene system resin and a fluorine system resin”) disposed between the upper portion of the frame and the electrical cable (170 between the upper portion of 160 and 110, see figure 9), the at least one feature (170) adapted to attach the exposed portion of the inner conductor of each insulated conductor to the corresponding contact pad of the circuit board by applying pressure to the electrical cable opposite the corresponding contact pad (170 on connection between 120 and 140).

It would have been obvious one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical cable of Nakamura in view of Tanaka to have frame and at least one feature encapsulating the attachment area as taught by Muroi in order to shield or protect connection between conductors of cable and pads of circuit board from heat, water, and electromagnetic interference, and to improve connection stability by providing fix or secured connection between cable to the circuit board .



Referring to claim 20, Nakamura in view of Tanaka, and Muroi disclose the electrical cable of claim 10, wherein the at least one feature comprises at least one compliant feature (material of 170, paragraphs 0044 and 0023 of Muroi).


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-8 and 10-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (as stated above).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100037457 having exposed position of conductors 37 in see figure 4D or 91  in view of figure  6c  at cable end be configure to connect to pads circuit board wherein shield 71 or 91 enclosing the exposed portion of the conductor 37.

US 5879285 having exposed position of conductors 45 in see figure 14 or 15 at cable end be configure to connect to pads circuit board wherein shield 47 enclosing the exposed portion of the conductor 45.


US20140326857 having exposed position of conductor 41 in see figure 24 at cable end be configure to connect to pads circuit board wherein shield 43 enclosing the exposed portion of the conductor 45.

US20170064829 having exposed position of conductors 24 in see figures 1, 2A, and 3A at cable end be configure to connect to pads circuit board wherein shield 23 having 23a and 23b enclosing the exposed portion of the conductors 24.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847